UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril 2014. Commission File Number 001-35466 GasLog Ltd. (Translation of registrant’s name into English) c/o GasLog Monaco S.A.M. Gildo Pastor Center 7 Rue du Gabian MC 98000, Monaco (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule 101(b)(7): The press release issued by GasLog Ltd. on April 10, 2014 relating to its agreement to purchase three additional LNG carriers from BG Group is included as Exhibit 99.1 and is incorporated herein by reference. EXHIBIT LIST Exhibit Description Press Release datedApril 10, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 10, 2014 GASLOG LTD., By: /s/Paul Wogan Name:Paul Wogan Title: Chief Executive Officer
